Title: To James Madison from Vincent Gray, 24 July 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 24th. July 1803.
					
					Having received a letter from a Mrs. Mary Elam relative to her son, and not knowing her place of 


residence, the letter being dated “Virginia 19th. Jany. 1803” I take leave to enclose it to your 


Department; and flatter my self that you will from the nature thereof, Cause it to be forwarded.
					The persons to whose care I have directed it, have given a Certificate relative to 


Rd. Elam, a copy of which you have at foot.  I am Sir, very respectfully Your mo. Ob. Servt.
					
						Vincent Gray
					
					
						We the Subscribers do certify that Richard Elam was born in the County of Chesterfield State 


of Virginia
					
					
						(Sign’d).
						R. M. Gilliam, 
						John Woodward  
						W Smith.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
